798 A.2d 579 (2002)
369 Md. 224
HOUSING AUTHORITY OF BALTIMORE CITY
v.
Levern SMALLS, a minor, etc., Keontae Jones, a minor, etc., Tiffany Berris, et al., Tevin Lyles, a minor, etc.
No. 133 Sept. Term, 2001.
Court of Appeals of Maryland.
May 10, 2002.
Jyoti Kumta, Debra G. Sterling, Baltimore, for petitioner.
John L. Kazmierczak, Evan K. Thalenberg, Saul E. Kerpelman (Saul E. Kerpelman & Associates), Thomas J. Cullen (Goodell, DeVries, Leech & Gray, LLP, Baltimore), (Attorney for Wendy Perlberg, Granite Realty Corp., Northern Brokerage Corp. and North Service Corp.), Ira Cooke (Law Offices of Ira Cooke), Towson, (Attorney for JSW Limited, Chase Management Inc.), for respondents.
Deborah Thompson Eisenberg, Lewis S. Yelin, Baltimore, for amicus curiae respondent.
Before BELL, C.J., and ELDRIDGE, RAKER, WILNER, CATHELL, HARRELL, and BATTAGLIA, JJ.
Prior Report: 142 Md.App. 121, 788 A.2d 234
PER CURIAM ORDER.
The Court having considered and granted the petition for writ of certiorari as it *580 relates to the respondents, Levern Smalls, Keontae Jones, Tiffany Berris, and Tevin Lyles in the above-captioned case, it is this 10th day of May, 2002,
ORDERED, by the Court of Appeals of Maryland, that the judgments of the Court of Special Appeals relating to the respondents are vacated, and the case is remanded to the Court of Special Appeals with directions to dismiss the appeals by the Housing Authority. See Dennis v. Folkenberq, 354 Md. 412, 731 A.2d 883 (1999); Samuels v. Tschechtelin, 353 Md. 508, 727 A.2d 929 (1999); Shoemaker v. Smith, 353 Md. 143, 725 A.2d 549 (1999); Bunting v. State, 312 Md. 472, 540 A.2d 805 (1988). Costs in this Court and in the Court of Special Appeals to be paid by the Housing Authority.